DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 now recites “the at least one program to configured the distance measuring device to measure”  which is not grammatically correct.  Although the meaning of the recitation is reasonably discernable given the context of the claim — the recitation is nonetheless grammatically improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	“the presence” and “the absence” in claim(s) 1;
	“the determined presence or absence information” in claim(s) 1;
	“the absence information” in claim(s) 1;
	“the calculated absence time” in claim(s) 1, 5, and 8;
	“the calculated relative amounts of time” in claim(s) 1 and 8. 

Claim(s) 3 and 5-7 is/are rejected due to its/their dependence on claim 1. Claim(s) 9 is/are rejected due to its/their dependence on claim 8. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venetianer (US 20130184592 A1 – cited previously). 
	
For claim 8, Venetianer teaches A life rhythm measurement method of measuring a life rhythm of a measurement target person, [entire disclosure — see at least abstract], the life rhythm measurement method comprising: 
predetermined living space; [see e.g., Fig. 2 and ¶¶58-60; relation between depth and two-dimensional video data (forming 3D information) detailed throughout ¶61 et seq.];
 a step of aggregating the measured 3D information for each unit time, [e.g., predetermined time period (unit time) in abstract and claims; see more generally position/depth/posture estimation for time in location per ¶40, ¶45; timestamps in ¶61; hours/days per ¶¶92-111], estimating the life rhythm of the measurement target person from a 3D data for the each unit time, [e.g., determination of how often a pose occurs based on 2D and depth (3D) information per ¶¶45-47 or how often an activity occurs per ¶47; see also ¶¶88-111 (number of times per day)],  and accumulating the estimated life rhythm in chronological order; [see embodiment of methods throughout ¶¶40-60 and ¶¶88-111 embodied on computer media and stored thereon per ¶117; consider servers per ¶¶42-43 also have a form of pattern/rhythm storage thereon];
 and a step of providing information on the accumulated life rhythm of the measurement target person to a measurement requester,  [alerting per ¶41, ¶116; consider also programmable events by professional per ¶92], 
wherein the step of measuring includes determining whether a posture of the measurement target person corresponds to a standing posture, a sitting posture, or a lying posture as the 3D information, [e.g., ¶¶45-46 determination of posture; see also ¶¶52-55, ¶¶62-70, ¶¶89-116],
wherein the step of aggregating and accumulating includes calculating relative amounts of time during which the posture of the measurement target person corresponds to the standing posture, the sitting posture, or the lying posture per unit period as a first part of the life rhythm, [see e.g., ¶¶92-110 with X hours per Y time period (a form of a ratio)], and accumulating the calculated relative amounts of time, [¶¶42-43, ¶117], 
wherein the step of measuring includes determining whether the measurement target person is present or absent as the 3D information, [¶¶92-110 patient (optionally) enters/exits room/house and/or is away from home], 
and wherein the step of aggregating and accumulating includes, when the measurement target person is determined to be absent, calculating an absence time per unit period from the absence information of the measurement target person as a second part the life rhythm, [e.g., ¶96 exit of room/house, away from home per ¶92], and accumulating the calculated absence time.  [¶¶42-43, ¶117].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer in view of Black (US 20160203361 A1 – cited previously).

For claim 1, Venetianer teaches A life rhythm measurement system for measuring a life rhythm of a measurement target person, [entire disclosure – see at least abstract] the life rhythm measurement system comprising: 
a distance measuring device [301] including a memory storing at least one program and a processor that executes the at least one program [see computer elements of ¶117] to configured the distance measuring device to measure three-dimensional (3D) information of the measurement target person present in a predetermined living space; [see e.g., Fig. 2 and ¶¶58-60; relation between depth and two-dimensional video data (forming 3D information) detailed throughout ¶61 et seq.]; 
 and a management device [computer/server network per ¶42 with also computing elements in ¶117]  having a storage device and another memory storing at least one other program and another processor that executes the at least one other program [per multiple computing configurations detailed in ¶117] to configured the management device to aggregate the 3D information measured by the distance measuring device for each unit time, [e.g., predetermined time period (unit time) in abstract and claims; see more generally position/depth/posture estimation for time in location per ¶40, ¶45; timestamps in ¶61; hours/days per ¶¶92-111], estimate the life rhythm of the measurement target person from the 3D information for the each unit time, [e.g., determination of how often a pose occurs based on 2D and depth (3D) information per ¶¶45-47 or how often an activity occurs per ¶47; see also ¶¶88-111 (number of times per day)],  and accumulate the estimated life rhythm in the storage device, [see embodiment of methods throughout ¶¶40-60 and ¶¶88-111 embodied on computer media and stored thereon per ¶117; consider servers per ¶¶42-43 also have a form of pattern/rhythm storage thereon],
is configured to provide information on the life rhythm of the measurement target person accumulated in the storage device to a measurement requester, [alerting per ¶41, ¶116; consider also programmable events by professional per ¶92], 
wherein the distance measuring device determines whether a posture of the measurement target person corresponds to a standing posture, a sitting posture, or a lying posture as the 3D information, [e.g., ¶¶45-46 determination of posture; see also ¶¶52-55, ¶¶62-70, ¶¶89-116], and transmits determined posture information to the management device, [e.g., ¶¶42-43, ¶117], 
the management device is configured to calculate relative amounts of time during which the posture of the measurement target person corresponds to the standing posture, the sitting posture, or the lying posture per unit period as a first part of the life rhythm, [see e.g., ¶¶92-110 with X hours per Y time period (a form of a ratio)], and accumulate the calculated relative amounts of time in the storage device, [¶¶42-43, ¶117], 
wherein the distance measuring device is further configured to determine both the presence and the absence of the measurement target person as the 3D information, [¶¶92-110 patient (optionally) enters/exits room/house and/or is away from home], respectively, and transmit the determined presence or absence information to the management device,; see also ¶¶42-43, ¶117 for transmission to management], 
and the management device is further configured to calculate an absence time per unit period from the absence information of the measurement target person as a second part the life rhythm, [e.g., ¶96 exit of room/house, away from home per ¶92], and accumulate the calculated absence time in the storage device. [¶¶42-43, ¶117]. 

For claim 7, Venetianer teaches The life rhythm measurement system according to claim 1, wherein the distance measuring device calculates a position and a shape of the measurement target person.  [Silhouette / “blob” (position and shape) determination throughout entire disclosure — see at least Figs. 3A-15 and ¶¶60-90].   

For claims 1 and 7, Venetianer fails to teach the distance measuring device including a TOF sensor and the 3D distance measured by a flight time of light.  Black teaches a body shape / posture estimation system / method which measures a 3D distance via (inter alia) time of flight (i.e., a flight time of light).  [¶24, ¶51, ¶53 all detailing use of time-of-flight to measure body shape].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the 3D distance measurement of Venetianer to incorporate the time-of-flight measurement of Black (and to thereby make the distance measuring device of Venetianer as a TOF sensor) in order to allow analysis that is robust to clothing, simplify body analysis, and help with body shape estimation.  As motivated by  Black ¶24, ¶195, ¶383.
	For claim 3, Venetianer teaches The life rhythm measurement system according to claim 1, wherein the distance measuring device further calculates a movement amount of the measurement target person as the 3D information, [walking per ¶¶92-99], and transmits the calculated movement amount to the management device, [¶¶42-43 and ¶117], and
the management device further calculates a movement amount per unit period from the movement amount of the measurement target person as a third part of the life rhythm, [e.g., ¶92 two hours walking per day]  and accumulates the calculated movement amount in the storage device. [¶¶42-43, ¶117]. 

For claim 5, Venetianer teaches The life rhythm measurement system according to claim 1 , wherein the management device is configured to estimate  a bedtime, a wake time, or a home return time of the measurement target person from the calculated absence time as a fourth part of the life rhythm, and accumulates the estimated bedtime, wake time, or home return time in the storage device.  [posture estimation in ¶62 includes time thereof (see also ¶71, ¶79, ¶82) and thereby for lying posture in bed (e.g., ¶¶39-40, ¶46) — both bedtime and wake time accordingly].

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venetianer in view of Shinozuka (US 20160157754 A1 – cited previously).

For claims 6 and 9, Venetianer fails to teach comparing the current rhythm with an average of past rhythms.   Shinozuka teaches a life rhythm parameter measurement system [entire disclosure – see at least abstract] where a computing device determines a current rhythm parameter [¶20 detailing sensor angle corresponding to posture of an activity (rhythm) of a user such as getting out of bed per ¶¶10-19], compares the parameter with an  [¶20 detailing average of sensor values compared to baseline also formed from average of values], and notifies a requester of an abnormality when the current parameter is different from the average by a predetermined amount [¶44 difference exceeding threshold].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the rhythm measurement of Venetianer to incorporate the notification based on average difference of Shinozuka (i.e., so that a notification is provided based on the difference of a rhythm from its past average) in order to determine when a subject may be at risk in a reliable and low-cost manner.  As motivated by Shinozuka ¶¶4-10.  

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive.

	Applicant argues 

    PNG
    media_image1.png
    345
    627
    media_image1.png
    Greyscale


	Examiner respectfully disagrees.  Applicant’s argument appears to allege a distinction between Venetianer and the instantly claimed invention by the meaning imparted by the term “life rhythm measurement” per se (i.e., that the steps taught by Venetianer cannot be understood to be a “life rhythm measurement” as claimed).  However, Examiner submits that the term “life rhythm measurement” is not itself innately distinguishing from the steps of activity / event / posture frequency tracking as taught by Venetianer.  The steps of monitoring taught by Venetianer can well and reasonably be understood (under the broadest reasonable interpretation — hereafter BRI) to be a form of “life rhythm measurement” as claimed.  Whether or not a clinician inputs event parameters into a computer is not itself evidence of a lack of calculation and accumulation of data which is  a form of a “life rhythm” measurement.  

	Applicant argues 
    PNG
    media_image2.png
    115
    607
    media_image2.png
    Greyscale

	Examiner respectfully disagrees.  Throughout ¶¶92-110, Venetianer teaches a variety of measurements which constitute a determination of both presence and absence (to/from and/or in/out of: a bed, from a bathroom, a living area, the patient’s house as a whole, presence of a given posture, absence of a given posture).  The claim(s) do not limit the room / posture / feature / component / area from which the presence or absence is determined in a manner that distinguishes from the variety of from what’ or ‘from where’  such presence and absence measurement(s) are obtained.  A similar feature is recited and taught mutatis mutandis in claim 8.  The claims as written only require a reference to teach a form of determining each a presence and an absence — which Venetianer well and reasonably satisfies.  

	Applicant then argues 
    PNG
    media_image3.png
    172
    623
    media_image3.png
    Greyscale
 
	However, Examiner has not relied upon the instant disclosure to motivate or otherwise teach the combination of Venetianer and Shizuoka. 


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791